SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1122
CA 11-00320
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND LINDLEY, JJ.


COLLEEN O’BRIEN, PLAINTIFF-RESPONDENT-APPELLANT,

                     V                               MEMORANDUM AND ORDER

LARRY J. BAINBRIDGE AND FEDEX GROUND PACKAGE
SYSTEM, INC., DEFENDANTS-APPELLANTS-RESPONDENTS.
(APPEAL NO. 1.)


BURDEN, GULISANO & HICKEY, LLC, BUFFALO (SARAH HANSEN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Timothy J. Drury, J.), entered September 14, 2010 in a
personal injury action. The order denied the motion of defendants for
summary judgment dismissing the complaint and denied the cross motion
of plaintiff for partial summary judgment on the issue of serious
injury.

     It is hereby ORDERED that said appeal from the order insofar as
it denied defendants’ motion is unanimously dismissed and the order is
affirmed without costs.

     Same Memorandum as in O’Brien v Bainbridge ([appeal No. 2] ___
AD3d ___ [Nov. 18, 2011]).




Entered:   November 18, 2011                       Patricia L. Morgan
                                                   Clerk of the Court